45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Granville VENEY, Plaintiff Appellant,v.CORRECTIONAL MEDICAL SYSTEMS;  Office of Health CareProviders;  Jane Doe;  Earl Campbell, M.D.;  Michael Brave,M.D.;  Larry Linton, P.A.;  Mary Pepper, P.T.;  Karen C.Alleyne, M.D.;  Mr. Gafney, P.A.;  Mr. Winchester, M.D.;Mr. Vega, M.D.;  Maurice Brown, M.D.;  Robert Feeney;Cornell Rogers;  Captain Chaney, Defendants Appellees.
No. 94-6906.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 22, 1994.Decided Jan. 6, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-93-2077-HAR)
Granville Veney, appellant pro se.
Philip Melton Andrews, Perry F. Sekus, Kramon & Graham, P.A., Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Veney v. Correctional Medical Systems, No. CA-93-2077-HAR (D. Md. Jan. 13, 1994;  July 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED